     Case: 3:18-cv-00073-SA-JMV Doc #: 131 Filed: 07/11/20 1 of 1 PageID #: 446




                  ORDER AMENDING CASE MANAGEMENT ORDER

       This matter is before the court on the [129] joint motion of the parties to amend the [123]

case management order.

       IT IS HEREBY ORDERED that certain deadlines in the court’s case management

order are hereby amended as follows:

       1.     All discovery must be completed by August 28, 2020;

       2.     All dispositive and Daubert-type motions challenging another party’s expert must
              be filed by September 28, 2020.

       Finally, the parties are forewarned that no further extensions shall be granted.

       SO ORDERED this 11th day of July, 2020.

                                     /s/ Jane M. Virden______________________
                                     UNITED STATES MAGISTRATE JUDGE
